REASONS FOR ALLOWANCE

Claims 1-2, 4, 9-12, 14, 16-17, and 19-20 are allowed.
1. The following is an examiner's statement of reasons for allowance:
        The prior art of the record does not teach or further suggest the limitations of   “in response to determining that the resource event implicates the user- specific resource depository held by the second user at the first entity system (a) logically determine (i) an event route for processing the resource event within the first entity system, (ii) timing for initiating processing of the resource event within the first entity system and, (iii) a resource event channel for processing the resource event within the first entity system, (b) generate a closed loop network group between the first user and the second user and (c) initiate real-time processing  of the resource event within the first entity system according to the determined timing using the determined event
route and determined resource event channel, wherein the real-time processing within 
the first entity system implements the messaging protocol in accordance with ISO 20022, and 
 in response to determining that the resource event implicates the user- specific resource
depository held by the second user at the entity system other than first entity, route the resource event request for processing within the real- time processing network,” as recited in Applicant's claims 1-2, 4, 9-12, 14, 16-17, and 19-20.  Claims 1-2, 4, 9-12, 14, 16-17, and 19-20 of the instant application are allowed over said prior art of record.        

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   
 
/DAVID R LAZARO/Primary Examiner, Art Unit 2455